United States Court of Appeals
                      For the First Circuit

No. 13-1917

                MARWAN MELE, a/k/a MARWAN AL MELE,

                           Petitioner,

                                v.

    LORETTA E. LYNCH, Attorney General of the United States,*

                           Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS


                              Before

                       Howard, Chief Judge,
              Thompson and Kayatta, Circuit Judges.


     Raja H. Wakim on brief for petitioner.
     Stuart F. Delery, Assistant Attorney General, Linda S.
Wernery, Assistant Director, and Christina Parascandola, Trial
Attorney, Office of Immigration Litigation, Civil Division, United
States Department of Justice, on brief for respondent.


                         August 19, 2015




     * Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Loretta E. Lynch has been substituted for former Attorney General
Eric H. Holder, Jr. as respondent.
           HOWARD,   Chief   Judge.        Petitioner   Marwan   Mele   seeks

review of a Board of Immigration Appeals decision dismissing his

application for adjustment of status and ordering him removed.

Because we lack jurisdiction over that discretionary decision, we

dismiss the petition for review.

                                      I.

           Mele was born in Jordan in 1962.        In May of 1992, he was

admitted to the United States on a non-immigrant visa, which

authorized him to stay in the country for sixty days.              Mele did

not comply with that limitation and he has remained in the United

States since 1992.       Immigration authorities initiated removal

proceedings in September 1993.         In April 1994, Mele applied for

asylum, claiming that his Kurdish ethnicity and support for the

United States during the 1991 Gulf War would subject him to

persecution in Jordan.    When Mele failed to appear at a hearing to

consider the merits of his asylum claim, an Immigration Judge

ordered him deported in absentia.

           Mele married a United States citizen in August 2002.

His wife subsequently filed a Form I-130 petition on Mele's behalf

for an immigrant visa, available to the spouse of a United States

citizen.    See 8 U.S.C. § 1151(a)(2)(A)(i).              For reasons not

explained in the record, the U.S. Citizenship and Immigration

Services did not grant the I-130 petition until November 2009.

While the petition was pending, Mele filed a motion to reopen his


                                 - 2 -
immigration proceedings, which the Immigration Judge granted.

Mele informed the judge that he would be seeking an adjustment of

status based on his marriage and, over the next four years, the

court   granted   several   continuances   while   the   I-130   petition

remained pending.    In November 2009, after the I-130 petition was

granted, the proceedings were continued yet again to allow Mele

sufficient time to prepare an application for adjustment of status.

On October 21, 2010, and during that continuance, Mele was arrested

in New Bedford, Massachusetts, on six counts related to the illegal

sale of prescription drugs. After several more requests, the judge

eventually agreed to continue the proceedings in light of Mele's

pending criminal case.

           A hearing finally took place on Mele's application for

adjustment of status on September 2, 2011.         Mele testified about

his work history and his marriage, and his wife described their

family life, how Mele supported the family financially, and how he

helped her deal with certain medical issues.         The police report

detailing Mele's October 2010 arrest was also introduced into the

record and the government explored the details of Mele's arrest on

cross-examination.    Mele denied that he had committed a crime.

           At the conclusion of the hearing, the Immigration Judge

rendered an oral decision.        The judge found Mele statutorily

eligible for an adjustment of status, but noted that "the granting

of an application for adjustment of status is discretionary."        The


                                 - 3 -
judge listed various positive factors that weighed in Mele's favor,

but found those considerations outweighed by the facts contained

in the police report about his arrest.               The judge did acknowledge

that he had "no information as to whether or not [Mele] will

ultimately be convicted," but nevertheless "decline[d] to exercise

discretion favorably" and denied Mele's application.

              Mele   appealed    to   the    Board    of   Immigration    Appeals

challenging, as relevant here, the denial of his application for

adjustment of status.           The Board dismissed the appeal, agreeing

with   the    Immigration   Judge     that    the    circumstances   underlying

Mele's pending criminal charges outweighed the evidence favorable

to him.      This timely appeal followed.

                                       II.

              Before considering the merits of Mele's application for

adjustment of status, we must confirm that we have jurisdiction.

See Lopez v. Holder, 740 F.3d 207, 210 (1st Cir. 2014). We conclude

that we do not.

              Mele sought an adjustment of status pursuant to 8 U.S.C.

§ 1255(a), which allows the Attorney General to adjust an alien's

status to that of a lawful permanent resident.                That decision is

committed to the Attorney General "in his discretion."                   8 U.S.C.

§ 1255(a).     And Congress has heavily circumscribed federal courts'

jurisdiction over such discretionary decisions.               As relevant here,

section 1252 of the Immigration and Nationality Act provides that


                                      - 4 -
"no court shall have jurisdiction to review . . . any judgment

regarding the granting of relief under section 1182(h), 1182(i),

1229b, 1229c, or 1255 . . . ."            8 U.S.C. § 1252(a)(2)(B)(i).

             On the basis of this plain language, we have previously

held that we lack jurisdiction to review the purely discretionary

decisions made under the other statutory sections identified in

§ 1252(a)(2)(B)(i).         See, e.g., Hasan v. Holder, 673 F.3d 26, 32-

33 (1st Cir. 2012) (lack of jurisdiction to review a petitioner's

application for cancelation of removal under 8 U.S.C. § 1229b).

Although we have not previously specified section 1255, we view

the discretionary decision whether to grant an application for

adjustment of status under that section no differently. See Jaquez

v. Holder, 758 F.3d 434, 435 (1st Cir. 2014); accord, e.g., Hadwani

v. Gonzales, 445 F.3d 798, 800 (5th Cir. 2006); Boykov v. Ashcroft,

383 F.3d 526, 531 (7th Cir. 2004).

             Mele essentially disagrees with the weight that the

agency attached to certain evidence, arguing that the agency should

have afforded greater weight to Mele's and his wife's testimony

and   less   weight    to    the   police    report   and   the    circumstances

surrounding    his    arrest.       But     where   Congress   has     enacted   a

jurisdictional       wall,    an   alien     cannot   scale       it   simply    by

"relitigat[ing]       whether       the     factors    relevant        to   [the]

discretionary relief were appropriately weighed by the IJ and the

BIA."    Urizar-Carrascoza v. Holder, 727 F.3d 27, 32 (1st Cir.


                                      - 5 -
2013).     Those purely discretionary decisions "fall beyond the

review of the appellate courts."           Ortega v. Holder, 736 F.3d 637,

640 (1st Cir. 2013).

               We of course retain jurisdiction to decide colorable

"constitutional claims or questions of law" embedded within a

petition for review of an alien's application for an adjustment of

status.    8 U.S.C. § 1252(a)(2)(D); see Ramirez-Matias v. Holder,

778 F.3d 322, 326 (1st Cir. 2015).             Mele's only argument that even

hints of a constitutional or legal challenge, however, is his claim

that the police report contained hearsay and that its use was

fundamentally "unfair."

               We have previously held that an immigration court may

generally consider a police report containing hearsay when making

a discretionary immigration decision, even if an arrest did not

result    in    a   charge   or    conviction,    because   the   report   casts

probative light on an alien's character.             See Henry v. I.N.S., 74
F.3d 1, 6 (1st Cir. 1996); see also Arias-Minaya v. Holder, 779
F.3d 49, 54 (1st Cir. 2015).             Yet, even if we were willing to

charitably read Mele's argument as an attempt to raise a colorable

constitutional claim or question of law, his own brief refutes

that characterization.            His only specific arguments for why the

police report's use was unfair simply fall back on his complaints

that the report was "one-sided" and that the Immigration Judge

inappropriately "chose to ignore the Respondent's testimony and


                                       - 6 -
accept the allegations mentioned in the police report as true."

These arguments are merely poorly-disguised attempts to urge us to

review the very discretionary decision that § 1252 places beyond

our purview.       The Immigration Judge here considered the testimony

that       Mele   offered   and   acknowledged    that   some   "favorable

discretionary factors" existed, but nevertheless decided to deny

relief on the basis of the circumstances surrounding the serious

criminal charges pending against him.            We lack jurisdiction to

review that discretionary decision.1

                                    III.

              For the foregoing reasons, we dismiss Mele's petition

for lack of jurisdiction.




       1
       At certain points in his brief, Mele seems to imply that
the Immigration Judge found him ineligible for an adjustment of
status because of his pending criminal charges.     Not so.   The
Immigration Judge plainly found Mele statutorily eligible for an
adjustment, but nevertheless denied an adjustment in his
discretion. Similarly, Mele's claims that his application "would
have been granted" had the IJ continued his proceedings to await
the result of his criminal proceedings misconstrues the IJ's and
the BIA's use of the police report. Although Mele presented the
BIA with no information regarding the status of his criminal
proceedings (which had been pending for over two years by that
time), a police report may generally be considered in immigration
proceedings even if an arrest does not result in a conviction.
See, e.g., Arias-Minaya, 779 F.3d at 54.


                                    - 7 -